          Case 5:20-cv-00676-JKP Document 9 Filed 12/11/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

JULIO CESAR OVALLE,

                      Plaintiff,

v.                                                          Case No. SA:20-CV-0676-JKP

UNITED STATES OF AMERICA,
et al.,

                      Defendants.

                                     FINAL JUDGMENT

       The Court has considered the issues presented in this action and rendered its decision. For

the reasons stated in the Order Accepting Report and Recommendation of United States Magistrate

Judge issued contemporaneously with this Final Judgment, the Court DISMISSES this action

without prejudice pursuant to Fed. R. Civ. P.4(m) and 41(b) for failure of prosecution.

       IT IS SO ORDERED this 11th day of December 2020.




                                             JASON PULLIAM
                                             UNITED STATES DISTRICT JUDGE
